 


109 HR 3107 IH: Carlie’s Law
U.S. House of Representatives
2005-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3107 
IN THE HOUSE OF REPRESENTATIVES 
 
June 29, 2005 
Ms. Harris introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To protect against child predators and trafficking in persons. 
 
 
1.Short titleThis Act may be cited as Carlie’s Law. 
2.Coordination among Department of State, Department of Homeland Security, and Federal Bureau of Investigation to monitor overseas sex offenders upon return to the United States 
(a)State Department to notify customs and border protection agentsWhenever it is made known to the Secretary of State that a citizen of the United States has been convicted outside the United States of a child predatory crime— 
(1)the Secretary of State shall promptly notify the Secretary of Homeland Security of the conviction of that individual; and 
(2)the Secretary of Homeland Security shall ensure that the information relating to the conviction is available to, and used by, agents of the Bureau of Customs and Border Protection. 
(b)Customs and border protection agents to notify FBI Whenever it is made known to an agent of the Bureau of Customs and Border Protection that a citizen of the United States, who has been convicted outside the United States of a child predatory crime, has entered the United States— 
(1)the Secretary of Homeland Security shall promptly notify the Director of the Federal Bureau of Investigation of the entry of that citizen; and 
(2)the Director of the Federal Bureau of Investigation shall ensure that the information relating to the entry of that citizen is promptly entered into the National Sex Offender Registry. 
(c)DefinitionIn this section, the term child predatory crime includes— 
(1)any crime under which a child is exploited for sexual purposes, such as molestation, rape, fondling, or trafficking; and 
(2)any felony in which a child is the victim. 
3.Expansion of National Sex Offender Registry to include individuals convicted of exploitation or traffickingSection 170101 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14071) is amended in subsection (a)(3)(A)— 
(1)by striking or at the end of clause (viii); 
(2)by redesignating clause (ix) as clause (xi); 
(3)by inserting after clause (viii) the following new clauses: 
 
(ix)exploitation of a minor; 
(x)trafficking in persons with respect to a minor; or; and 
(4)in clause (xi), as so redesignated, by striking clauses (i) through (vii) and inserting clauses (i) through (x). 
4.Criminal forfeiture of property of persons convicted of exploitation or trafficking 
(a)Property subject to criminal forfeitureAny person convicted of a violation of a Federal law relating to exploitation or trafficking in persons shall forfeit to the United States, irrespective of any provision of State law— 
(1)any property constituting, or derived from, any proceeds the person obtained, directly or indirectly, as the result of such violation; and 
(2)any of the person’s property used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of, such violation. 
(b)Court orderThe court, in imposing sentence on such person, shall order, in addition to any other sentence imposed for that offense, that the person forfeit to the United States all property described in subsection (a). In lieu of a fine otherwise authorized for that offense, a defendant who derives profits or other proceeds from an offense may be fined not more than twice the gross profits or other proceeds. 
(c)Incorporation of criminal forfeiture provisions of Controlled Substances ActThe following provisions of section 413 of the Controlled Substances Act (21 U.S.C. 853) apply to a conviction referred to in subsection (a): Subsections (b) through (i) and subsections (k) through (p). 
(d)Comparable State forfeiture lawsEach State shall have in effect laws and policies comparable to the laws and policies in this section. A State that, as determined by the Attorney General, fails to have in effect such laws and policies shall not receive any grant amounts or other assistance under any program of the Department of Justice. 
5.Electronic surveillance of individuals convicted of a criminal offense against a minor age 12 or under 
(a)Surveillance requiredAny person convicted of a criminal offense against a victim who is a minor (as defined in section 170101 of the Violent Crime Control and Law Enforcement Act of 1994) shall, if the minor was age 12 or under, be subject to electronic surveillance for the life of the person, except as provided in this section. 
(b)Exceptions 
(1)During period of imprisonmentA person shall not be subject to electronic surveillance under subsection (a) during a period of imprisonment. 
(2)After determined to be no longer a threat to communityAfter a person has completed any period of imprisonment, probation, parole, or supervised release, and has completed any mandatory counseling, an appropriate official shall periodically assess, in an appropriate proceeding, whether the person no longer presents a threat to the community. If the official so determines, and that determination becomes final, the person shall not be subject to electronic surveillance under subsection (a) thereafter. 
(c)Officials responsibleThe United States Marshals Service and the Bureau of Prisons shall be responsible for carrying out the electronic surveillance required by this section. 
(d)Type of surveillanceSurveillance required by this section shall be carried out using devices approved by the United States Marshals Service. 
(e)Comparable State electronic surveillance lawsEach State shall have in effect laws and policies comparable to the laws and policies in this section. A State that, as determined by the Attorney General, fails to have in effect such laws and policies shall not receive any grant amounts or other assistance under any program of the Department of Justice. 
6.Reclassification of trafficking in persons as crime of violence under Federal Sentencing GuidelinesPursuant to its authority under section 994(p) of title 28, United States Code, the United States Sentencing Commission shall amend the Federal Sentencing Guidelines to provide for trafficking in persons to be treated as a crime of violence. 
7.Revocation of probation or supervised release 
(a)ProbationSection 3565(b) of title 18, United States Code, is amended— 
(1)in paragraph (3) by striking or at the end; and 
(2)by inserting after paragraph (4) the following new paragraphs: 
 
(5)commits a felony crime of violence; or 
(6)commits a crime of violence against, or an offense that consists of or is intended to facilitate unlawful sexual contact (as defined in section 2246) with, a person who has not attained the age of 16 years;. 
(b)Supervised releaseSection 3583(g) of title 18, United States Code, is amended— 
(1)in paragraph (3) by striking or at the end; and 
(2)by inserting after paragraph (4) the following new paragraphs: 
 
(5)commits a felony crime of violence; or 
(6)commits a crime of violence against, or an offense that consists of or is intended to facilitate unlawful sexual contact (as defined in section 2246) with, a person who has not attained the age of 16 years;. 
8.Standardization of information in National Sex Offender Registry 
(a)Standardization requiredThe Attorney General shall prescribe regulations that specify the fields of information used in the National Sex Offender Registry. The Attorney General shall ensure that each State or other entity that provides information to the National Sex Offender Registry provides, to the maximum extent practicable, all the information specified in the regulations. 
(b)ReportNot later than 120 days after the date of the enactment of this Act, the Attorney General shall submit to Congress a report on the regulations required by subsection (a). 
9.Forfeiture of property by persons convicted of trafficking in persons 
(a)In generalChapter 117 of title 18, United States Code, is amended by adding at the end the following new section: 
 
2428.Forfeiture 
(a)Forfeiture requiredThe court, in imposing sentence on any person convicted of a violation of this chapter, shall order, in addition to any other sentence imposed and irrespective of any provision of State law, that such person shall forfeit to the United States— 
(1)such person’s interest in any property, real or personal, that was used or intended to be used to commit or to facilitate the commission of such violation; and 
(2)any property, real or personal, constituting or derived from, any proceeds that such person obtained, directly or indirectly, as a result of such violation. 
(b)Property subject to forfeiture 
(1)In generalThe following shall be subject to forfeiture to the United States and no property right shall exist in them: 
(A)Any property, real or personal, used or intended to be used to commit or to facilitate the commission of any violation of this chapter. 
(B)Any property, real or personal, which constitutes or is derived from proceeds traceable to any violation of this chapter. 
(2)Relationship to chapter 46The provisions of chapter 46 of this title relating to civil forfeitures shall extend to any seizure or civil forfeiture under this subsection.. 
(b)Technical amendmentThe chapter analysis at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2428. Forfeiture. 
 
